 1   AARON D. FORD
     Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondent
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10   UBALDO SALDANA-GARCIA,                                      Case No. 2:19-cv-00441-APG-BNW
11           Petitioner,                                         UNOPPOSED MOTION FOR
                                                               ENLARGEMENT OF TIME (FIRST
12   vs.                                                               REQUEST)
13   BRIAN WILLIAMS, et al.,                                              ORDER
14           Respondent.
15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a twenty-one (21) day enlargement of time, to

17   and including April 14, 2020, in which to file and serve their reply in support of motion to dismiss.

18          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

19   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

20   other materials on file herein.

21          There has been no prior enlargement of Respondents’ time to file said reply, and this motion is

22   made in good faith and not for the purposes of delay.

23          RESPECTFULLY SUBMITTED this 24th day of March, 2020.

24                                                AARON D. FORD
                                                  Attorney General
25
                                                  By:     /s/ Charles L. Finlayson
26                                                        CHARLES L. FINLAYSON (Bar No. 13685)
                                                          Senior Deputy Attorney General
27

28

                                                        -1-
 1   AARON D. FORD
     Attorney General
 2   CHARLES L. FINLAYSON (Bar No. 13685)
     Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1115
     Fax: (775) 684-1108
 6   CFinlayson@ag.nv.gov
     Attorney for Respondent
 7

 8                                    UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10   UBALDO SALDANA-GARCIA,                                          Case No. 2:19-cv-00441-APG-BNW
11            Petitioner,                                            DECLARATION OF COUNSEL
12   vs.
13   BRIAN WILLIAMS, et al.,
14            Respondent.
15           I, CHARLES L. FINLAYSON, hereby state, based on personal knowledge and/or information

16   and belief, that the assertions of this declaration are true:

17           1.      I am a Senior Deputy Attorney General of the Post-Conviction Division of the Nevada

18   Attorney General’s Office, and I make this declaration on behalf of Respondents’ motion for

19   enlargement of time.

20           2.      My reply in this matter is due March 24, 2020. By this motion I am seeking a 21-day

21   extension of time, up to and including April 14, 2020, to file and serve my reply.

22           3.      The Chief of the Post-Conviction Division was out on annual leave when the COVID-19

23   pandemic took off and remains out of the office. As a result, another Senior Deputy Attorney General

24   and I have been in charge of managing our division’s response to the pandemic. As this Court is

25   undoubtedly aware, our state’s response to the pandemic is in a state of flux. I have therefore been in

26   near constant communication with senior staff and other divisions in ensuring that the members of our

27   division remain safe and are able to work as effectively as possible during this time.           These

28   responsibilities, which I cannot delegate, have taken up a considerable portion of my time

                                                           -2-
 1          4.      In the meantime, I have been working diligently on a reply to a motion to dismiss in a

 2   death penalty case, Leonard, William 2:99-cv-00360-MMD-DJA. The federal habeas petition in that

 3   matter is over 400 pages and the opposition to Respondents’ motion to dismiss is 174 pages. I have

 4   been working nights and weekends in order to complete Respondents’ reply in the time frame set out by

 5   the Court.

 6          5.      This motion for enlargement of time is made in good faith and not for the purpose of

 7   unduly delaying the ultimate disposition of this case.

 8          6.      I contacted Amelia Bizzarro with the Federal Public Defender, who has no objection to

 9   this enlargement.

10          Dated this 24th day of March, 2020.

11                                                 By:    /s/ Charles L. Finlayson
                                                          CHARLES L. FINLAYSON (Bar No. 13685)
12                                                        Senior Deputy Attorney General
13

14                                                   ORDER
15          IT IS SO ORDERED.
16          Dated:this
            Dated   March
                       ____24,
                            day2020.
                                of ___________________________, 2020.
17

18                                                        DISTRICTSTATES
                                                          UNITED   COURT DISTRICT
                                                                         JUDGE    JUDGE
19

20

21

22

23

24

25

26

27

28

                                                         -3-
